On appeal, defendant does not challenge the demands for its station supervisor’s log and deposition. Concerning the demands that do remain in issue on appeal, they are all palpably improper (see Haller v North Riverside Partners, 189 AD2d 615, 616 [1993], citing Alaten Co. v Solil Mgt. Corp., 181 AD2d 466 [1992]; cf. Sonsini v Memorial Hosp. for Cancer & Diseases, 262 AD2d 185, 186-187 [1999]), and thus production thereof should not be compelled despite defendant’s failure to timely object thereto under CPLR 3122 (see Haller; Perez v Board of Educ. of City of N.Y., 271 AD2d 251 [2000]). Concur — Tom, J.E, Gonzalez, Nardelli, Moskowitz and Renwick, JJ.